Case 1:19-cv-07645-VSB-RWL Document 80 Filed 01/15/21 Page 1 of 3

STUART H. FINKELSTEIN

Attorney at Law
338 Jericho Turnpike
Syosset, New York 11791

(718) 261-4900

January 15th, 2021

The Honorable Judge Vernon S. Broderick
United States District Court

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 518

New York, New York 10007

Re: Antolini vs. Ramon Nieves, et al
Case No.: 1:19-cv-07645-VSB

Dear Judge Broderick,

| represent Plaintiff Dino Antolini in the above matter and pursuant to your Individual
Rules of Practice, S.D.N.Y. Local Rules and the ECF Rules & Instructions, Plaintiff
seeks to dismiss some of the state claims and proceed to a bench trial as soon as
the Court’s schedule permits.

For the reason that state law claim dismissal will only work to expedite this case in
the most efficient way possible during this pandemic so that we can proceed to a
bench trial forthwith to begin remediation at this facility.

Fed. R. Civ. P. 38(d) states that “A proper [jury] demand may be withdrawn only if
the parties’ consent.” However, a right of jury is void and neither the party seeking
that relief nor the party opposing it is entitled to a jury trial if only relief sought is
equitable, such as an injunction or specific performance (a type of affirmative
injunction). In re Currency Conversion Fee Antitrust Litigation, 2009 WL 1511
(S.D.N.Y. Jan. 21, 2009) quoting United States v. Louisiana, 339 U.S. 699, 706, 70
S.Ct. 914, 94 L.Ed. 1216 (1950); Kramer v. Banc of America Securities, LLC, 355
F.3d 961 (7th Cir. 2004); Great American Federal Savings & Loan Ass'n v. Novotny,
442 U.S. 366, 374-75, 99 S.Ct. 2345, 60 L.Ed.2d 957 (1979); Design Strategy Inc.
v. Davis, 469 F.3d 284, 299 (2d Cir. 2006); 9 Charles Alan Wright and Arthur R.
Miller, Federal Practice and Procedure § 2308, pp. 79-80, § 2309, p. 85 (2d
ed.1995); cf. Spinelli v. Gaughan, 12 F.3d 853 (9th Cir. 1993). A suit seeking only
equitable relief is not a suit at common law, regardless of the nature of the issues
likely or even certain to arise in the case, Atlas Roofing Co. v. Occupational Safety
& Health Review Comm'n, 430 U.S. 442, 459, 97 S.Ct. 1261, 51 L-Ed.2d 464
(1977); City of Monterey v. Del Monte Dunes at Monterey, Ltd., 526 U.S. 687, 726
n.1,119 S.Ct. 1624, 143 L.Ed.2d 882 (1999).

 

 

-1-
Case 1:19-cv-07645-VSB-RWL Document 80 Filed 01/15/21 Page 2 of 3

STUART H. FINKELSTEIN, ESQ.

In Kramer v. Banc of America Securities, LLC, 355 F.3d 961 (7th Cir. 2004), a
terminated employee brought suit against former employer, alleging retaliatory
discharge in violation of the Americans with Disabilities Act (ADA). The Plaintiff filed
a second amended complaint in which she dropped the state law claims that were
originally brought. Once this was done, the defendant employer sought to strike the
Plaintiff's jury trial demand. The district court determined that the Plaintiff did not

have standing to recover monetary damages once the state law claims dropped out
which then meant that there was no 7th amendment right to a jury trial because the
federal cause of action was limited to equitable relief. “Because Kramer was not
entitled to recover compensatory and punitive damages, she has no statutory or
constitutional right to a jury trial’ There is no right to a jury where the only remedies
sought (or available) are equitable. See, e.g., Marseilles Hydro Power, LLC v.
Marseilles Land and Water Co., 299 F.3d 643, 648 (7th Cir. 2002) (“If the only relief
sought is equitable ... neither the party seeking that relief nor the party opposing it is
entitled to a jury trial”).

The law is actually even more clear here because under Title Ill, the section of the
ADA prohibiting discrimination in public accommodations, private plaintiffs may not
obtain monetary damages when no state law claim is attached; Preventive relief,
including an injunction or restraining order, is the only remedy. 42 U.S.C. §

12188 (a)(1) (providing that “the remedies and procedures set forth in section
2000a—3(a) of this title are the remedies and procedures this subchapter provides to
any person who is being subjected to discrimination on the basis of disability in
violation of this subchapter;” 42 U.S.C. § 2000a—3(a) describes
preventive/injunctive relief). This is explained clearly in Spychalsky v. Sullivan, 2003
WL 22071602 (E.D.N.Y. Aug. 29, 2003): “The remedies available under Title III are
those that are available under 42 U.S.C. § 2000(a)(3)(a).... damages are
unavailable to private plaintiffs. See Newman v. Piggie Park Enter., Inc., 390 U.S.
400, 401-402, 88 S.Ct. 964, 19 L.Ed.2d 1263 (1968).” See, e.g., Zona v. Clark
University, 436 F.Supp.2d 287 (D. Mass. 2006) (Only injunctive relief, not monetary
damages, are available as remedy for violation of Title Ill of the federal ADA action);
Johnson v. Guedoir, 218 F.Supp.3d 1096 (E.D. Cal. 2016) (only accompanying
State Law claim entitles Plaintiff to monetary damages in a Title Ill action); Devlin v.
Hammontree, 561 F.Supp.2d 118, 119 (D. Me.2008) (holding that money damages
are unavailable to private plaintiffs under the public accommodations section of the
ADA when federal claim is sole cause of action); Cole v. National Collegiate Athletic
Ass'n, 120 F.Supp.2d 1060 (N.D.Ga.2000), (Money damages are not available
under public accommodations provision of ADA); See also 42 U.S.C. § 12188(a)(2)
(“Title III of the ADA does not provide for monetary damages or, concomitantly, a
jury trial, when the action is brought by a ‘person who is being subjected to
discrimination.”); 135 Cong. Rec. 19,855 (1989) (remarks of Senator Harkin, chief
Senate sponsor of the ADA) (‘Title Ill ... expressly limits relief to equitable
remedies”). Presently, once Plaintiff's state law claims are no longer in the case, the
only relief sought will be of an equitable nature which will negate any right to a jury
trial and allow a bench trial to go forward.

 

 

 

2.
Case 1:19-cv-07645-VSB-RWL Document 80 Filed 01/15/21 Page 3 of 3
STUART H. FINKELSTEIN, ESQ.

Wherefore, Plaintiff requests that your Honor allow the embedded New York City
Human Rights and New York State Human rights law violations be dismissed so
that this case may proceed to a bench trial. COVID-19 has clogged the entire
judicial system and there is no reason to not have this case proceed as

expeditiously as possible if we can make it so. This is Plaintiff's case and he may
proceed with claims he so chooses.

Most respectfully, | remain,

 

SHF/tc
To all counsel of record via Pacer

 
